Judgment, Supreme Court, New York County (Shirley Levittan, J.), rendered July 16, 1985, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in the second degree, and sentencing him to an indeterminate term of imprisonment of from five years to life, is unanimously affirmed.
By defendant’s failure to move to withdraw his plea, he has waived appellate review as a matter of law (People v Lopez, 71 NY2d 662).
Even if we were to consider defendant’s contentions in our interest of justice jurisdiction, which we decline to do, we would affirm. The plea allocution, as a whole, clearly indicates defendant’s guilt, and defendant’s use of the word "negotiated” rather than "sold” does not constitute a basis for claiming that defendant did not effectively admit the underlying facts on the record. Concur—Kupferman, J. P., Carro, Asch, Kassal and Smith, JJ.